UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6864


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL OXENDINE, a/k/a Hollywood,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-00811-TLW-5)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Oxendine, Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Oxendine    appeals     the   district   court’s   order

denying his motion to compel the Government to file a motion

pursuant to Fed. R. Crim. P. 35(b).            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons    stated    by    the   district     court.      United   States   v.

Oxendine, No. 4:04-cr-00811-TLW-5 (D.S.C. May 26, 2010).                    We

dispense    with    oral    argument   because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2